Case 1:20-cv-24058-UU Document 1 Entered on FLSD Docket 10/05/2020 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 1:20-CV-24058

 TYRONE STERLING,

       Plaintiff,

 vs.

 SOUTHBOUND HOSPITALITY, LLC, and
 SUSAN BUCKLEY,

      Defendants.
 ______________________________/

                COMPLAINT FOR FLSA OVERTIME WAGE VIOLATION(S)

        Plaintiff, Tyrone Sterling, sues Defendants, Southbound Hospitality, LLC and Susan

 Buckley, as follows:

                                    Parties, Jurisdiction, and Venue

        1.          Plaintiff, Tyrone Sterling, is over 18 years old and has been a sui juris resident

 of Miami-Dade County, Florida, at all times material.

        2.          Plaintiff was an employee of Defendants, as the term “employee” is defined by 29

 U.S.C. §203(e).

        3.          Plaintiff was a non-exempt employee of Defendants.

        4.          Plaintiff consents to participate in this lawsuit.

        5.          Defendant, Southbound Hospitality, LLC (“Southbound”), is a sui juris

 Florida for-profit limited liability corporation that conducted its restaurant business in Miami-

 Dade County, Florida, at all times material, where it maintained its principal place of business.

 Southbound operates the restaurant known as “Three”, a fictitious name it registered with the

                                                        1

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:20-cv-24058-UU Document 1 Entered on FLSD Docket 10/05/2020 Page 2 of 6



 State of Florida.

         6.      Defendant,       Susan      Buckley,       was    at       all   times   material   an

 owner/officer/director of Southbound, for the time period relevant to this lawsuit. She ran

 Southbound’s day-to-day operations, supervised Plaintiff, was responsible for all operational

 decisions, and was partially or totally responsible for paying Plaintiff’s wages.

         7.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because Defendants, maintained their principal places of business in this

 District, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

 most if not all of the operational decisions were made in this District.

         8.      This Court has original jurisdiction over Plaintiff’s federal question claims

 pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

         9.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         10.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                                         Background Facts

         11.     Defendants were Plaintiff’s direct employers, joint employers and co-employers

 for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

         12.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 under the Fair Labor Standards Act.


                                                   2

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-24058-UU Document 1 Entered on FLSD Docket 10/05/2020 Page 3 of 6



        13.      Defendants have been, at all times material, an enterprise engaged in interstate

 commerce in the course of their marketing, preparation, cooking, service, and sale of foodstuffs,

 produce, meats, fish, seafood, beverages, beers, wines, and/or alcoholic beverages, and products

 that have moved through interstate commerce.

        14.      Defendants cooked, prepared, and stored perishables and sold beer, wine, and/or

 alcoholic beverages, while using machinery, appliances, ovens, refrigerators, and materials that

 also have moved through interstate commerce.

        15.      Furthermore, Defendants regularly and recurrently obtain, solicit, exchange and

 send funds to and from outside of the State of Florida, use telephonic transmissions going outside

 of the State of Florida to conduct business, and transmit electronic information through

 computers, the internet, via email, and otherwise outside of the State of Florida.

        16.      Defendants also engage in e-commerce through the internet on their website,

 registered through Google LLC (a foreign corporation) utilizing ChowNow (a foreign

 corporation).

        17.      Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period and/or in excess of

 $125,000.00 for each fiscal quarter in which Plaintiff worked.

        18.      To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are in the exclusive custody of Defendants.

        19.      Plaintiff worked for Defendants from October 2017 to the present.

        20.      Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while he worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants in the course of his performing maintenance work,
                                                  3

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-24058-UU Document 1 Entered on FLSD Docket 10/05/2020 Page 4 of 6



 purchasing repair supplies, and performing other work for Defendants.

        21.     During this time, Plaintiffs regularly and routinely utilized cellular telephones,

 roofing items, and other goods and supplies that moved through interstate commerce.

        22.     Plaintiff also would regularly and routinely used Defendants’ business credit card

 (American Express) provided to him in order to pay for the items that he needed in order to

 make repairs to Defendants’ restaurant.

        23.     Plaintiff worked for Defendants from about October 2017 to the present. To the

 extent that records exist regarding the exact dates of Plaintiff’s employment exist, such records

 are in the exclusive custody of Defendants.

        24.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

 for Defendants.

                                               Liability

        25.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half times his regular rate(s) of pay for all of the hours that he worked over 40 hours in a

 given workweek.

        26.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times his regular rate of pay for each of the overtime hours he worked during

 the relevant time period by misclassifying Plaintiff as an exempt employee and by not paying him

 time and one-half for all hours worked beyond 40 in a workweek.

        27.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours in excess of 40 that he worked each week during the

 relevant time period violated the Federal Wage Laws of the United States, they intentionally

 misled Plaintiff to believe that Defendants were not required to pay an overtime rate, and/or
                                                  4

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-24058-UU Document 1 Entered on FLSD Docket 10/05/2020 Page 5 of 6



 Defendants concocted a scheme pursuant to which the deprived Plaintiff the overtime pay

 earned.

         28.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours he

 worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Tyrone Sterling, demands the entry of a judgment in his favor

 and against Defendants, Southbound Hospitality, LLC and Susan Buckley, jointly and severally

 after trial by jury, and as follows:

                 a.      That Plaintiff recover compensatory overtime wage damages and an equal

                         amount of liquidated damages as provided under the law and in 29 U.S.C.

                         § 216(b);

                 b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                         if the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendants to be in willful violation of the

                         overtime provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.




                                                   5

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-24058-UU Document 1 Entered on FLSD Docket 10/05/2020 Page 6 of 6



                                DEMAND FOR JURY TRIAL

      Plaintiff, Tyrone Sterling, demands a trial by jury of all issues so triable.

      Respectfully submitted this 5th day of October 2020,

                                                      s/Brian H. Pollock, Esq.
                                                      Brian H. Pollock, Esq. (174742)
                                                      brian@fairlawattorney.com
                                                      FAIRLAW FIRM
                                                      7300 North Kendall Drive
                                                      Suite 450
                                                      Miami, FL 33156
                                                      Tel: 305.230.4884
                                                      Counsel for Plaintiff




                                                 6

                    7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
